Appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board allowing disability compensation to claimant. The employer was engaged in the manufacture of rubber goods. Claimant’s work required her to be in close proximity to dipping tanks in which chemical solutions were mixed. The award is based upon a *845finding that claimant suffered from acute encephalitis as a result of exposure to methyl alcohol vapors. Appellants contend that there is no competent proof of exposure or of causal relation. We think the record discloses sufficient evidence and proper inferences flowing therefrom to raise a question of fact and to sustain the findings of the board. The alleged error in the rejection of evidence offered by appellants does not warrant a reversal of the award. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.